Filed 10/21/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 210

Dalton Donald Beyer,                                 Petitioner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee



                                No. 20200052

Appeal from the District Court of Dunn County, Southwest Judicial District,
the Honorable Rhonda R. Ehlis, Judge.

AFFIRMED.

Per Curiam.

Kyle R. Craig, Minot, ND, for petitioner and appellant; submitted on brief.

Stephenie L. Davis, State’s Attorney, Manning, ND, for respondent and
appellee; submitted on brief.
                               Beyer v. State
                               No. 20200052

Per Curiam.

[¶1] Dalton Beyer appeals from an order denying post-conviction relief.
Beyer argues the district court erred by denying his application for post-
conviction relief seeking to withdraw his guilty plea. Beyer argues his plea
was not voluntary due to the combined effects of psychiatric medications and
withdrawal from hormone therapy. The district court found that Beyer was
capable of making knowing, intelligent, and voluntary decisions at the time he
entered his plea, and the plea was knowingly, voluntarily, and intelligently
made. The court did not err in denying Beyer’s application for post-conviction
relief and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Gerald W. VandeWalle
     Jerod E. Tufte




                                      1